Citation Nr: 0604084	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for inguinal hernia at the 
VA Medical Center (VAMC) from September 1991 to November 
1991.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1945 to 
September 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for inguinal hernia.

The veteran filed a service connection claim for inguinal 
hernia in September 1998.  The RO indicated in a June 1999 VA 
letter that the veteran would have to submit new and material 
evidence to reopen this claim, citing a previous denial in 
July 1991.  In June 2000, the veteran submitted a statement 
that he wanted to reopen his service connection claim for 
inguinal hernia; but the RO never responded.  Additionally, 
the Board notes that a July 1991 rating decision lists 
inguinal hernia as a non-service connected disability, but 
does not adjudicate the issue of service connection.  As 
such, the 1998 service connection claim for inguinal hernia 
is an original claim and is referred to the RO.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In a June 1996 statement regarding his claim for benefits 
pursuant to 38 U.S.C.A. § 1151, the veteran requested a 
hearing.  He did not address his personal hearing options on 
his VA-Form 9; but in an October 2003 statement, he stated 
that he wanted to come for a hearing at his expense.  As the 
veteran twice has requested a hearing and not withdrawn 
either request or otherwise waived his rights, a hearing must 
be scheduled.  See 38 C.F.R. § 20.700 (2005).

Additionally, a review of the file shows that the veteran was 
never furnished with an adequate VA letter outlining the 
applicable duty to notify and duty to assist provisions of 
the VCAA, concerning his claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151.  A September 2003 VA letter 
provides the evidence necessary to substantiate a service 
connection claim, rather than a claim pursuant to 38 U.S.C.A. 
§ 1151.  As such, the veteran should be provided with the 
requisite VCAA letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate a 
claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, (2) of 
the information and evidence that VA 
will seek to provide, (3) of the 
information and evidence that the 
veteran is expected to provide, and (4) 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.

2.  After the completion of #1, the RO 
should contact the veteran to determine 
his hearing preference, and based on his 
response, schedule the veteran for a 
hearing, pursuant to 38 C.F.R. § 20.700 
(2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


